Citation Nr: 1603562	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-31 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating for left ankle disability in excess of 10 percent from June 5, 2009, to June 2, 2010, and 20 percent from August 1, 2010. 
 
 2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans Assistance Foundation, Inc.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In his November 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a Board hearing at a local VA office. A hearing was scheduled for May 14, 2014. The Veteran did not appear. There is no indication that he submitted a written motion for a new hearing; nor has he provided an explanation for why he could not attend the hearing. See 38 C.F.R. § 20.704(d) (2014). Accordingly, the Board considers his hearing request to be withdrawn. Id.  


FINDINGS OF FACT

1. The evidence from June 5, 2009 to June 2, 2010 demonstrates that the Veteran's left ankle disability was manifested by dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees with no objective evidence of pain on active motion.

2. The evidence from August 1, 2010 demonstrates that the Veteran's left ankle is manifested by plantar flexion from 0 to 25 degrees with objective evidence of painful motion at 20 degrees and dorsiflexion from 0 to 5 degrees with objective evidence of painful motion at 0 degrees. 

3. The evidence from August 1, 2010 demonstrates that the Veteran's left ankle is manifested by ankylosis of the subastragalor or tarsal joint in good weight-bearing position.

4. The competent clinical evidence of record is against a finding that the Veteran's service-connected disability precludes him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left ankle disability for limited motion from June 5, 2009 to June 2, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2. The criteria for a rating in excess of 20 percent for left ankle disability for limited motion from August 1, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3. The criteria for a separate 10 percent rating for left ankle ankylosis of the subastragalor or tarsal joint in good weight-bearing position have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5272 (2015).

4. The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in November 2013 and June 2009. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains service treatment records (STRs), Social Security Administration (SSA) records, VA medical records, and correspondence to include statements in support of the claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in May 2012 and March 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

 Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Ankle

The Veteran's service-connected left ankle disability has been rated under Diagnostic Code 5271. 38 C.F.R. § 4.130 (2015).

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion. 38 C.F.R. § 4.71a (2015).  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2015). This specific Diagnostic Code does not provide for a rating in excess of 20 percent. The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6 (2015). 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to a rating for left ankle disability in excess of 10 percent from June 5, 2009

A VA medical examination was obtained in March 2010. The examination reflects no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing. The examination further reflects that the Veteran's tarsal bone intact. Additionally, the Veteran's left ankle was noted with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees with no objective evidence of pain on active motion.
 
The preponderance of the evidence is against a finding of an initial rating in excess of 10 percent from June 5, 2009. The claims folder does not reflect that the Veteran's left ankle was manifested by ankylosis of the ankle, marked or moderate ankle limitation, ankylosis of the subastragalar or tarsal joint, malunion of the Os calcis or astragalus, or astragalectomy. As such, an evaluation in excess of 10 percent is not warranted prior to June 2, 2010.


Entitlement to a rating for left ankle disability in excess of 20 percent from August 1, 2010

As mentioned above, these matters were remanded by the Board in June 2015. The remand, in part, requested VA schedule the Veteran for another examination has he indicated his left ankle disability has worsened. The claims folder reflects that the Veteran was scheduled for another examination to be conducted in September 2015. The claims folder reflects that VA sent a notice in August 2015 in regard to the reexamination. Additionally, VA attempted to contact the Veteran, via telephone, to no avail. The claims folder does not reflect any correspondence from the Veteran or his representative requesting a postponement if the examination or submitting good cause for his failure to attend the scheduled appointment. Based on the above, the Board finds that VA has met its duty to assist and complied with the June 2015 Board instructions to schedule the Veteran for another examination.

The determination regarding the claims for increased compensation of the service-connected disabilities based on the veteran's failure to attend a scheduled VA evaluation is clear. Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. However, 38 C.F.R. § 3.655  also states that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed or, as in this case, a claim for an increase, the claim "shall" be denied. 

As the claim for an increase rating in excess 20 percent for left ankle disability from August 1, 2010 was on appeal prior to the Veteran's failure to appear, the Board will decide the issues on appeal based on the evidence on record.

The Board notes that effective June 2, 2010, VA awarded the Veteran with a temporary 100 percent rating under 38 C.F.R. § 4.30  for convalescence following surgery. The Veteran's left ankle was subsequently increased to 20 percent based on marked limitation of motion following the termination of his convalescence rating, effective August 1, 2010.

An August 9, 2010 VA podiatry consult, reflects the Veteran with a diagnosis of status post left subtalar joint arthroereisis.

The Veteran was afforded a VA medical examination in May 2012. The examination report reflects the Veteran's left ankle with plantar flexion from 0 to 25 degrees with objective evidence of painful motion at 20 degrees and dorsiflexion from 0 to 5 degrees with objective evidence of painful motion at 0 degrees. The examination further reflects the Veteran's left ankle with ankylosis of the subtalar and/or tarsal joint in good weight-bearing position. Lastly, the examination reflected the Veteran's left ankle disability with no malunion of os calcis or astragalus, or astragalectomy.

Based on the above, the Board finds that an evaluation in excess of 20 percent for marked limitation of motion is not warranted. The Veteran has already been assigned the maximum rating of 20 percent, under Diagnostic Code 5271, and there is no legal basis upon which to award a higher rating under this code.

Diagnostic code 5270 is not applicable as the Veteran's left ankle ankylosis is not in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 and 10 degrees. The Board notes that the May 2012 VA examination report reflects dorsiflexion from 0 to 5 degrees; however the Veteran is not diagnosed with left ankle ankylosis, but rather ankylosis of the subastragalar and tarsal joints. Additionally, Diagnostic Codes 5273 and 5274 is not applicable as the evidence does not reflect the Veteran with malunion of os calcis or astragalus, or astragalectomy.

The Board observes that Diagnostic Code 5270 evaluates ankylosis of the ankle, Diagnostic Code 5271 evaluates limitation of motion of the ankle, and Diagnostic Code 5272 evaluates ankylosis of the subastragalar and tarsal joints. Thus, while the Schedule for Rating Disabilities provides for Diagnostic Codes 5270 and 5271, which address ankylosis and limitation of motion of the ankle, the Schedule for Rating Disabilities also provides for Diagnostic Code 5272, which is specific to the subastragalar and tarsal joints. As such, Diagnostic Code 5272 appears to evaluate the Veteran's specific symptomatology. 

As noted above, Diagnostic Code 5272 specifically describes the Veteran's symptomatology of his left ankle the subastragalar and tarsal joints. The May 2012 VA medical examination reflects the Veteran with ankylosis of the subtalar and/or tarsal joint in good weight-bearing position. As such, a separate evaluation at 10 percent disabling is warranted. A higher rating under Diagnostic Code 5272 is not warranted as the evidence does not reflect that the Veteran's left ankle ankylosis of the subtalar and/or tarsal joint is in poor weight-bearing position.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's left ankle disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's left ankle disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for left ankle disability, which based on this decision, is now evaluated as 30 percent disabling. As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). As noted above, the Veteran has a combined disability rating of 30 percent, as such, the Veteran has not met the scheduler criteria.

Not only does the Veteran not meet the scheduler criteria for TDIU, the preponderance of the evidence is against a finding that the Veteran is unable to maintain substantially gainful employment. The May 2012 VA examination report notes that the Veteran's left ankle disability does impact his ability to work; however, the report found the Veteran suitable for stationary work. Further, in a September 2011 SSA notice of reconsideration, the Veteran was found not totally disabled and capable of sedentary work. While the SSA determination is not binding, the Board does find it probative in regard to the Veteran's claim for TDIU.

The Board notes that the Veteran is currently unemployed; however, the claims folder does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability. Furthermore, while the Veteran's service connected disability may impact his employment; the evidence does not reflect that it impairs his ability to obtain or maintain substantial gainful employment. Based on the above, to include the Veteran's lay statements, the Board finds that TDIU is not warranted.

The preponderance of the evidence is against the Veteran's contention that his service-connected disability is of such severity as to preclude his participation in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating for left ankle disability in excess of 10 percent for limited motion from June 5, 2009, to June 2, 2010 is denied. 

Entitlement to a rating for left ankle disability in excess of 20 percent for limited motion from August 1, 2010 is denied.

A separate rating of 10 percent for left ankle ankylosis of the subastragalor or tarsal joint in good weight-bearing position is granted subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


